DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/20/2021, in which, claims 1-9, are pending. Claims 1 and 9 are independent. Claims 2-8, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Itagaki (USPAP 2018/0359380).

Referring to claim 1, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), comprising: an image forming unit ([100 of fig 1]) configured to form an image, ([images on the sheet]), a reference image, (FIG. 15 illustrates test charts 600.alpha. to 600.beta. corresponding to types .alpha. and .beta, note that the same reference numerals are attached to parts similar to the previously described parts. A to C, .alpha. and .beta. attached to the end of a reference numeral indicate a type), a plurality of test images of different density on a same sheet, the reference image and the plurality of test images being disposed along a predetermined direction, see 0092-0093]); 
a conveying unit configured to convey the sheet, ([the intermediate transfer belt 106 conveys the toner image to a secondary transfer roller 114 by rotating. Various conveyance rollers such as the secondary transfer roller 114 convey a sheet along a conveyance path] see 0029-0030); 
a reading unit ([400 of fig 1]) configured to read the sheet conveyed by the conveying unit, ([the intermediate transfer belt 106 conveys the toner image to a secondary transfer roller 114 by rotating, see 0029]), and output read data, the reading unit ([400 of fig 1]) including a plurality of light-receiving elements disposed along a direction orthogonal to a conveyance direction in which the sheet is conveyed by the 
 a controller ([0045] a CPU 300 is a control circuit for controlling each unit of the image forming apparatus 100]), configured to: determine a direction in which the plurality of test images are disposed based on read data related to the reference image; ([control the sensor to measure the plurality of test images on the sheet; obtain measurement data related to the plurality of test images [see 0006]);
determine test image read data related to test image regions corresponding to each of the plurality of test images from the read data outputted by the reading unit based on the direction; ([an image processing apparatus that causes the image forming apparatus 100 to form on the same sheet a plurality of test images] 00128-00129]); and
 control a density of an image to be formed by the image forming unit based on the test image read data, ([see 0120, controller 300 control the image density ([optical density) of the black separator 684 or the white separator 685 may be determined in accordance with the spectral reflectance of the measurement image measured first as FIG. 6A illustrates]).

Referring to claim 2, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), wherein the plurality of test images are formed along a direction orthogonal to a longitudinal direction of the light-receiving elements. ([an image processing apparatus that causes the image forming apparatus 100 to form on the same sheet a plurality of test images] 00128-00129]).


Referring to claim 3, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), wherein the reference image includes a first reference image and a second reference image, the first reference image and the second reference image have a higher density than the plurality of test images, ([the line sensor 203 corresponding to the light reflected from the white reference plate 250, 0041]).

Referring to claim 4, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), wherein the reference image includes a first reference image and a second reference image, the controller determines the direction based on an edge of the first reference image and an edge of the second reference image, ([see 0120, controller 300 control the image density ([optical density) of the black separator 684 or the white separator 685 may be determined in accordance with the spectral reflectance of the measurement image measured first as FIG. 6A illustrates]).

Referring to claim 5, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), wherein the plurality of test images are formed outside of a region where the image is formed on the sheet.



Referring to claim 7, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), wherein each of the test image regions is a region not including an edge of each of the plurality of test images, ([a density sensor 117 which measures the density of a measurement image ( test image) formed on the intermediate transfer belt 106 is arranged]).

Referring to claim 8, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), wherein each of the test image regions is a region including a central region of each of the plurality of test images, ([a density sensor 117 which measures the density of a measurement image test image, formed on the intermediate transfer belt 106 is arranged]).

Referring to claim 9, Itagaki teaches an image forming apparatus, ([0028] an image forming apparatus 100 in FIG. 1 has a printer 101]), comprising: a conveying unit configured to convey a sheet on which a reference image and a plurality of test images 
 a reading unit ([400 of fig 1]) configured to read the sheet conveyed by the conveying unit, and output read data; ([see 0108] the plurality of ILSs 200 are arranged in the conveyance path in order for the number of sheets of the test chart 600 to be reduced and the read time of the measurement image 220 to be shortened]);
a controller, ([0045] a CPU 300 is a control circuit for controlling each unit of the image forming apparatus 100]) configured to: determine a direction in which the plurality of test images are disposed based on read data related to the reference image; ([see 0108] the plurality of ILSs 200 are arranged in the conveyance path in order for the number of sheets of the test chart 600 to be reduced and the read time of the measurement image 220 to be shortened]);
determine test image read data related to test image regions corresponding to each of the plurality of test images from the read data outputted by the reading unit based on the direction; and output the test image read data, ([control the sensor to measure the plurality of test images on the sheet; obtain measurement data related to the plurality of test images [see 0006].





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677